Citation Nr: 0403820	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a prostate 
condition.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO decision which denied service 
connection for PTSD and a prostate condition.  

The present Board decision addresses the prostate issue, and 
the remand at the end of the decision addresses the PTSD 
issue.


FINDINGS OF FACT

The veteran, who had service in Vietnam, has a prostate 
condition, including benign prostatic hypertrophy (BPH) and 
prostatitis, which began many years after service and was not 
caused by any incident of service.  He has not been diagnosed 
with prostate cancer.


CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
April 1968 to February 1970, including service in Vietnam 
during which he engaged in combat with the enemy.  He 
performed primary duties as a combat engineer, and among his 
decorations is the Combat Action Ribbon.  His service medical 
records are negative for a psychiatric or prostate disorder.

Private medical records from the mid-1990s show the veteran 
being diagnosed with prostatitis in November 1995.  
Subsequent records show a nodule on the right side of his 
prostate being monitored, and his prostate-specific antigen 
(PSA) level being followed.  In January 1998 he underwent a 
prostate biopsy, which found benign prostate tissue on the 
right side of the prostate.  Treatment notes from July 1998 
indicate a smooth prostate with no nodules, which was mildly 
tender bilaterally.  Subsequent records show ongoing 
diagnoses of benign prostatic hypertrophy (BPH) and 
prostatitis.  VA medical records from April 2001 indicate a 
normal prostate, and private medical records from August 2001 
show complaints of dysuria.

In January 2002, the veteran filed his claim for service 
connection for PTSD and a prostate condition.

In March 2002, the veteran was given a VA PTSD examination.  
He reported that he experienced nightmares about Vietnam once 
or twice a week.  He said this did not bother him a great 
deal.  He said that occasionally he had difficulty going back 
to sleep after having a nightmare, but was not affected 
otherwise.  It was indicated that he had a good work history, 
good relationships with his peers and family, and had social 
outlets and hobbies that he enjoyed.  He stated that while he 
was in Vietnam his division was attacked on occasion, and he 
saw lots of dead bodies.  He had no complaints about any 
specific PTSD symptoms apart from nightmares.  The examiner 
commented that the veteran's main PTSD symptom appeared to be 
occasional nightmares, which did not seem to be extremely 
upsetting to him.  These nightmares were related to 
experiences in Vietnam, and most commonly involved being 
attacked by the enemy during the course of performance of his 
job.  There was no specific nightmare that seemed to bother 
him more others, and he described no other specific PTSD 
symptoms.  The examiner's impression was few PTSD symptoms 
manifested mainly by occasional nightmares.  In a November 
2002 addendum to this examination, the examiner stated that 
the veteran functioned well with regard to his work, social 
relationships, and general functioning, and his main PTSD 
symptom was nightmares which were not particularly 
bothersome.  The examiner concluded that while the veteran 
did have a few PTSD symptoms, they were not of sufficient 
intensity or number to justify a diagnosis of PTSD.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for a prostate condition.  Relevant 
medical records have been obtained, and a VA examination is 
not warranted on this issue.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied 
as to this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, including 
prostate cancer any time after service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service medical records from the veteran's 1968-1970 active 
duty show no prostate disorder.  Post-service medical records 
do not show a prostate condition until 1995, many years after 
service.  Medical records from 1995 and later note continuing 
prostate problems related to benign prostatic hypertrophy 
(BPH) and prostatitis.  These particular prostate conditions 
are not subject to the presumption of service connection 
based on Agent Orange exposure in Vietnam.  Prostate cancer 
is covered by the Agent Orange presumption, but the veteran 
has not been diagnosed with prostate cancer.

While the evidence establishes that the veteran currently has 
BPH and prostatitis, it appeared many years after service, 
and the medical evidence does not link the condition to any 
incident of service.  The Board finds that a VA examination 
with opinion is not warranted on this issue, as there is no 
competent evidence which would indicate that current BPH and 
prostatitis are the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could give a competent nexus opinion.  
See 38 C.F.R. § 3.159(c)(4).  The veteran's own lay 
assertions as to diagnosis and etiology of his prostate 
condition are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence establishes that the 
current prostate condition began many years after service was 
not caused by any incident of service.  The condition was not 
incurred in or aggravated by active service.  The 
preponderance of the evidence is against the claim for 
service connection for a prostate condition.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).    


ORDER

Service connection for a prostate condition is denied.


REMAND

The remaining issue on appeal is service connection for PTSD.  
The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA psychiatric examination was provided on this issue.  The 
examiner did not diagnose PTSD under the criteria of DSM-IV, 
which is one of the requirements for service connection.  See 
38 C.F.R. § 3.304(f).  However, the examination and addendum 
are somewhat ambiguous, noting, for instance, the presence of 
PTSD symptoms.  In his substantive appeal, the veteran 
strongly maintains that he has PTSD from his combat service 
in Vietnam.  He argues that the last VA examination was 
inadequate, and he requests another VA examination which he 
believes will prove his claim.  The Board finds that, under 
the circumstances of this particular case, any psychiatric 
treatment records should be obtained, and another VA 
psychiatric examination should be provided.

Accordingly, this issue is remanded for the following action:

1.  The RO should have the veteran 
identify any sources of medical treatment 
for psychiatric problems since his active 
duty, and the RO should obtain copies of 
the related medical records.

2.  The RO should then have the veteran 
undergo another VA psychiatric 
examination to determine the existence 
and etiology of claimed PTSD.  The claims 
folder should be provided to and reviewed 
by the doctor.  It should be noted that 
the veteran had combat service in 
Vietnam.  Psychological testing should be 
provided.  PTSD should be diagnosed or 
ruled out under the criteria of DSM-IV.  
If PTSD is diagnosed, the doctor should 
identify the stressors believed to be the 
source of the disorder.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



